                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  MICHAEL WRIGHT,                                    Case No. 20-cv-04095-VC (PR)
                 Petitioner,
                                                     ORDER DENYING PETITION FOR
          v.                                         WRIT OF HABEAS CORPUS;
                                                     DENYING CERTIFICATE OF
  J PICKETT,                                         APPEALABILITY
                 Respondent.



       The habeas petition is denied. It was not objectively unreasonable for the state courts to

conclude that Wright did not receive constitutionally ineffective assistance of counsel at trial or

on appeal with respect to the applicable time frame for the challenged counts. It was not

objectively unreasonable to conclude that he did not receive ineffective assistance for failure to

challenge the sufficiency of the evidence on the elements of “force or fear” or the elements of

“against the will” for counts one through ten. It was not objectively unreasonable to conclude

that Wright did not receive ineffective assistance on appeal with respect to his claims of

instructional error. A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is
not a case in which “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The

Clerk shall enter judgment in favor of the respondent and close the file.



       IT IS SO ORDERED.

Dated: May 28, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
